DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
In this instance, TW 1556568, cited in Paragraph 0005, line 2, has not been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a fan forward rotation control circuit” (Claim 1, lines 4-5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s may wish to consider using a graphical representation (i.e. a labeled rectangular box), see 37 CFR 1.83(a).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract (lines 10-11) refers to purported merits (e.g. “lower the cost”).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 0003, line 1, “module this sort” would be clearer if rewritten as --module of this sort--.
Paragraph 0024, line 16, “a fan forward rotation control circuit”, needs to be identified in the drawings.  See drawing objections above for more details.  Further, the disclosure fails to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  It is unclear what this circuit does, other than supply power? How does the circuit rotate the fan forward when it receives a reverse rotation signal?
The term “a fan casing” has been labeled as element 11, such as in Paragraph 0024, line 3 and as element 21, such as in Paragraph 0025, line 1.  Referring to two different parts by the same name is not clear in context.  Applicants may wish to consider changing element 21 to --a fan module casing-- as the simplest solution.  Applicants will need to ensure element 21 is relabeled throughout the disclosure.  See 112(b) rejection below with respect to Claim 9.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the disclosure needs to define what the “quick release members” are envisioned to be?  Are they bolts, self-locking detents?



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitation(s) is/are: “quick release assembly” in Claim 5, line 2 and a “quick release member” in Claim 6, line 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
4 is objected to because of the following informalities: in claim 4, line 2, it would appear that the phrase “socket panel installed” should be rephrased as “socket panel is installed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no disclosure of what is envisioned as the “quick release members”.  While the drawings depict quick release members 132, there is insufficient detail, such that one of ordinary skill in the art, recognizes how they accomplish their function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, lines 4-5, recitation of “a fan forward rotation control circuit” is not clear in context.  Absent a drawing and description, it is unclear what this circuit entails.  How does the circuit rotate the fan forward when it receives reverse rotation signal?  What does the circuit do other than supply power?  Are wires 145/144 the “fan forward rotation control circuit”?  For purposes of examination any power supply will be assumed.
Claim 1, line 7, recitation of “the corresponding first socket” lacks antecedent basis.  There are no “corresponding” sockets.  This limitation would be clearer if rewritten as “the first socket”.
Claim 1, line 9, recitation of “the corresponding second socket” lacks antecedent basis.  There are no “corresponding” sockets.  This limitation would be clearer if rewritten as “the second socket”.
Claim 1, lines 8-9, recitation of “and after the fan module has rotated 180 degrees, the fan plug is plugged into the corresponding second socket” is not clear in context.  It is unclear how the fan module can be rotated while being plugged into the first socket.  This limitation would be clearer if rewritten as --in a first orientation, and the fan module is rotated 180 degrees and the fan plug is plugged into the second socket in a second orientation--.
Claim 1, lines 9-10, recitation of “to be rotated in the same” is not clear in context.  It is unclear what is the same?  This limitation would be clearer if 
Claim 4, line 2, recitation of “panel installed” is not clear in context.  This limitation would be clearer if rewritten as --panel is installed--.
Claim 4, line 3, recitation of “the corresponding installation slot of the socket panel” lacks antecedent basis.  There is no installation slot in the socket panel.  This limitation would be clearer if rewritten as --an installation opening of the socket panel--.  For purposes of examination any slot will be assumed.
Clam 5, line 2, recitation of “quick release assembly” is not clear in context.  The ““quick release assembly” is interpreted under 112(f).  The disclosure cites “the quick insert slot 241, the quick release engagement slot 143, and the quick release member 132 constitute a quick release assembly” (Paragraph 0025, lines 14-16, as published); however it is unclear as what the quick release member is?  Therefore the scope of the claim cannot be determined.  For purposes of examination any assembly will be considered a quick release assembly.  See 112(b) rejection of Claim 6, below for more discussion.
Claim 6, line 2, recitation of “quick release members” render the claim indefinite.  Absent a disclosure of what the members are; the meets and bounds of the claim cannot be established.  For purposes of examination any member will be considered to a quick release member.
Claim 6, line 5, recitation of “quick release member” would be clearer if rewritten as --quick release members--.  There are total of four members.
Claim 6, line 6, recitation of “quick release engagement slot” would be clearer if rewritten as --quick release engagement slots--.  There are total of four slots.
Claim 7, line 3, recitation of “the quick release pin” would be clearer if rewritten as --each quick release pin--.  There are at least two pin (i.e. “both sides”), each pin has two holes.
Claim 9, line 2, recitation of “the fan casing” is not clear in context.  It is unclear if this is the same as “a fan casing” in Claim 1, line 2 or the “a fan casing” in Claim 9, line 2.  For purposes of examination any fan casing will be assumed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arreola US Pub. 2014/0211418.

With respect to Claim 1, Arreola discloses a wind direction changing structure (see Figures 1-3, specifically step 2 in Figure 3), comprising: a main body 100, having a fan casing 102 with an accommodation space (“enclosure”, Paragraph 0015, lines 1-2) formed therein, a fan connecting seat 113 disposed on a side (top side of the bottom of 102, Paragraph 0016, lines 3-4) of the fan casing 102, and a first socket (114left in Figure 3, “female power connector”, Paragraph 0011, lines 1-7) and a second socket (114-right) formed on the fan connecting seat 113 and electrically coupled (Paragraph 0018, lines 5-8) to a fan forward rotation control circuit (power supply, Paragraph 0018, lines 5-7, also see 112(b) interpretation above); at least one fan module 101, having a fan plug 115 disposed at the bottom thereof (right side of 101 as seen in Figure 3); wherein the fan plug 115 (“male power connector”, Paragraph 0018, line 2) of the fan module 101 is plugged into the corresponding first socket (114-left), and after the fan module has rotated 180 degrees (Paragraph 0021, lines 1-11), the fan plug 115 is plugged into the corresponding second socket (114-right), and a fan (not labeled but hub and vanes are clearly seen in Figure 3, see “blade pitch” Paragraph 0017, lines 13-16) of the fan module 101 is maintained to be rotated in the same (Paragraph 0055, lines 1-9 and Paragraph 0021, lines 7-10). 

    PNG
    media_image1.png
    643
    752
    media_image1.png
    Greyscale

With respect to Claim 2, as it depends from Claim 1, Arreola discloses the fan connecting seat 113 comprises a conductive socket (bottom and side walls of 113, see insert on right) and socket panel (bottom of 114, see insert on right).

With respect to Claim 3, as it depends from Claim 2, Arreola discloses the conductive socket (bottom and side walls of 113, see insert above) has an installation slot (slot at top of 113, see insert above) formed at the top thereof and communicated to an installation space (space occupied by 101, see Figure 2) inside the conductive socket (bottom and side walls of 113, see insert above).

With respect to Claim 5, as it depends from Claim 1, Arreola disclose at least one quick release assembly 116 (see 112(b) interpretation above, also interpreted under 112(f) as slots and a member, a matching slot are considered inherent with a guide pin) installed between (see Figure 3) the fan connecting seat 113 and the fan module 101 and provided for fixing and assembling (“accurate seating”, Paragraph 0019, lines 11-13).



With respect to Claim 9, as it depends from Claim 1, Arreola discloses the fan module 101 comprises a fan casing (outer peripheral walls of 101 in Figure 3) and the fan (not labeled but hub and vanes are clearly seen in Figure 3, see “blade pitch” Paragraph 0017, lines 13-16) installed in the fan casing (see Figure 3), and the fan comprises a plurality of vanes (blades are inherent in “blade pitch” Paragraph 0017, lines 13-16, see Figure 3; vanes are interpreted as defined in disclosure as element 921, i.e. blades, “maintaining the vanes of the fan 22 to be rotated in a single rotating direction not just provides a high rotating efficiency of the fan 22”, Paragraph 0027, lines 32-34); 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Arreola (mentioned previously), in view of Nguyen US 8,068,340.

With respect to Claim 2, as it depends from Claim 1, although Arreola discloses most of the limitations of the claim including a fan connecting seat 113, Arreola is silent on a conductive socket and socket panel.  Nguyen disclosing a reversible airflow device (see title), specifically teach a fan conducting seat 310 (see Figure 3A) comprising a conductive socket (bottom and adjacent side walls of 310, in Figure 3A) and socket panel (top of 310 in Figure 3A).  Nguyen teach the conductive socket and socket panel advantageously facilitated insertion and remove within electronic devices (Column 5, lines 1-4, also see 1B).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the conductive socket and socket panel taught by Nguyen, in the structure disclosed by Arreola, to have advantageously facilitated insertion and removal within electronic devices.

With respect to Claim 3, as it depends from Claim 2, Nguyen further teaches the conductive socket (bottom and adjacent side walls of 310, in Figure 3A) has an installation slot (opening into 320) formed at the top thereof (see Figures 3A-B) and communicated to an installation space 320 inside the conductive socket (bottom and adjacent side walls of 310, in Figure 3A).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arreola, in view of Nguyen (both mentioned previously).

With respect to Claim 4, as it depends from Claim 3, although Arreola discloses most of the limitations of the claim, including the socket panel (bottom of 114, see insert above) installed on the top (as seen in Figure 3) of the conductive socket (bottom and side walls of 113, see insert above), and the first socket (114-left) and the second socket (114-right) are formed at the corresponding installation slot (slot under 114 in Figure 3, see 112(b) interpretation above) of the socket panel (bottom of 114, see insert above), and the first socket (114left) has a first insert hole (inherent feature in a female connector, Paragraph 0018, lines 2-3) both holes electrically coupled (Paragraph 0018, lines 5-7) to the fan forward rotation control circuit (power supply, Paragraph 0018, lines 5-7, also see 112(b) interpretation above), and the second socket (114right) has a second insert hole (inherent feature in a female connector, Paragraph 0018, lines 2-3).  Arreola is silent on the first and second sockets are electrically coupled to a first power cable and electrically coupled to a second power cable, and both of the first power cable and the second power cable are electrically coupled to the fan forward rotation control circuit.  Nguyen disclosing a reversible airflow device (see title), specifically teach a first 530 and second 520 sockets (see Figure 5A, Column 7, lines 12-65, Figure 5A is an implementation of Figure 3A, Column 7, lines 36-40, “making electrical power and/or signals available between reversible fan tray device 330 and a component (e.g., power supply unit 120) having a mating connector (e.g., mating connector 390)” see Figure a cable in communication with another component, such as a cable connected to power supply unit 120”, Column 7, lines 41-45) and electrically coupled to a second power cable (cabled connected to 520), and both of the first power cable and the second power cable are electrically coupled to the fan forward rotation control circuit (120, see 112(b) interpretation above).  Nguyen teaches the cables advantageously provided communication with other components (Column 7, lines 44-46).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the cables taught by Nguyen, in the structure disclosed by Arreola, to have advantageously provided communication between components.


Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arreola (mentioned previously), in view of Sun US Pub. 2013/0168065

With respect to Claim 6, as it depends from Claim 2, although Arreola disclose most of the limitations of the claim including a conductive socket (bottom and side walls of 113, see insert above) and a socket panel (bottom of 114, see insert above), Arreola is silent on the conductive socket has two quick release members disposed on both sides thereof respectively, and the socket panel has two quick release engagement slots formed on both sides thereof respectively, and the quick release member is 

With respect to Claim 7, as it depends from Claim 6, although Arreola discloses most of the limitations of the claim, including a fan module 101, Arreola is silent on the fan module has at least one quick release pin disposed on both sides of the bottom thereof, and the quick release pin has two quick insert slots.  Sun disclosing a fixing device for a fan (see title), specifically teach a fan module 20 has at least one quick release pin (22right in Figure 1, portrait view, see Column 0010, line 9, “two opposite sidewalls 22”; it is noted that the “quick release pin” is element 24 in Applicant’s Figure 3) disposed on both sides (at all four corners) of the bottom (side of 20 adjacent 302) thereof, and the quick release pin (22right) has two quick insert slots (holes on bottom .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cananzi et al. US Pub. 2016/0146212 teach a reversible fan module.
Smith et al. US 8,385,064 teach a reversible fan module for an electronic enclosure.
Mease et al. US Pub. 2016/0174409 teach a reversible fan assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



Timothy P. Solak
/tps/
Art Unit 3746
09/10/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746